Citation Nr: 0932057	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-38 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for degenerative joint disease of the right ankle.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the left ankle.  

3.  Entitlement to service connection for right hip 
trochanteric bursitis, to include as secondary to service-
connected bilateral ankle disabilities.  

4.  Entitlement to service connection for left hip 
degenerative joint disease, to include as secondary to 
service-connected bilateral ankle disabilities.  

5.  Entitlement to an effective earlier earlier than February 
6, 2001, for the grant of service connection for degenerative 
joint disease of the right ankle.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2009, the Veteran testified at a videoconference 
hearing held before the undersigned.  A transcript of the 
proceeding has been associated with his claims file.  

The issue concerning the appropriate effective date for the 
grant of service connection for right ankle degenerative 
joint disease is addressed herein.  The remaining issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  On February 6, 2001, the Veteran filed a formal claim for 
service connection for a right ankle disability.  

2.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for a right 
ankle disability prior to February 6, 2001. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 6, 
2001 for the award of service connection for degenerative 
joint disease of the right ankle have not been met.  38 
U.S.C.A.  §§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.155, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to notify and assist the veteran in the development of a 
claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. 

The Veteran filed a claim seeking service connection for a 
right ankle disability in February 2001.  In September 2001, 
the RO sent the Veteran a letter advising him of the criteria 
for claims for service connection.  The claim for service 
connection for a right ankle disability was ultimately 
granted by way of a June 2006 RO decision.  Prior to that 
decision, in a March 2006 letter, the RO advised the Veteran 
how it assigns disability ratings and effective dates should 
the claim for service connection be granted.  Hence, the 
Board finds that the Veteran has received complaint notice 
satisfying VA's duties under law.  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  VA 
obtained VA treatment records identified by the Veteran from 
the VA Medical Center in Louisville and the Fort Knox VA 
outpatient facility.  In addition, many of the Veteran's 
Social Security Disability records are before VA.  In June 
2008, the Social Security Administration provided notice that 
it was unable to locate any additional records.  The Veteran 
was notified of that fact later that month and provided an 
additional opportunity to submit evidence in support of his 
claim.  

As noted, the Veteran was provided with a hearing before the 
Board. VA did not provide him with an examination in 
connection with the claim for an earlier effective date, as 
it would not warrant an examination.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2008).

In summary, the VCAA provisions have been satisfied.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008).  

II.  Background and Analysis

In a June 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the right ankle 
and assigned an effective date of February 6, 2001, which it 
stated was the date of receipt of a prior claim for service 
connection.  

The Veteran contends that his service-connected right ankle 
disability warrants an effective date going back to 1987 or 
earlier.  During the hearing before the undersigned, he 
alleged that he filed the "wrong paperwork" in 1987 
regarding a claim.  He alleged that he was given the choice 
between filing a claim for VA benefits and Social Security 
Administration disability benefits.  He stated that he relied 
upon advice given by VA Regional Office personnel and chose 
to file a claim for Social Security Administration disability 
benefits.  In one statement in the record, he alleges, 
without specificity, that the effective date should be in 
1977 or 1985.  In another statement, he alleges that he filed 
a claim for service connection for a right ankle condition in 
1985.  Finally, he alleges that the date should be the date 
he was discharged from service in October 1972.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is 
filed within one year following discharge from service, the 
effective date will be the day following the date of 
discharge.  38 U.S.C.A. § 5110(b)(1).  

The implementing regulation clarifies the above statute to 
mean that the effective date of service connection will be, 
"Day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400.

Under 38 C.F.R. § 3.155(a), the Veteran or a representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 38 
C.F.R. § 3.1(p).  A communication received from a service 
organization, an attorney, or agent may not be accepted as an 
informal claim if a power of attorney was not executed at the 
time the communication was written.  38 C.F.R. § 3.155(b). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than February 6, 2001, for the 
grant of service connection for degenerative joint disease of 
the right ankle.  

Initially, as to the Veteran's contention that the right 
ankle disability warrants an effective date of the day 
following his discharge from service appears to be based on 
the fact that service treatment records show he was treated 
for a right ankle sprain in service.  Even though he was 
treated for this condition during service, such fact, in and 
of itself, does not establish a basis to award an earlier 
effective date.  The statute provides that the effective date 
will be based upon facts found but will not be earlier than 
the date of claim.  38 U.S.C.A. § 5110(a).  The regulation 
provides that the effective date will be date of claim or 
date entitlement arose, whichever is later.  Thus, even if 
entitlement arose in service, the controlling criteria (the 
statute and regulation) for the effective date in this case 
is the date of receipt of claim.  

As to the Veteran's contention that he was given a choice 
between filing a claim for VA benefits and SSA benefits, 
there is no further support for this allegation in the 
record.  Even assuming he was provided bad advice by VA or 
SSA employees, the claimed lack of awareness does not provide 
a legal basis for entitlement.  In addition, any erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.  McTighe v. Brown, 7 
Vet. App. 29 (1994).

Here, the date of claim February 6, 2001 is the current 
effective date.  As to the application of the provisions of 
38 U.S.C.A. § 5110(b)(1), there is nothing in the record to 
show the Veteran filed a claim for service connection for a 
right ankle disability within one year following his 
discharge  from service.  The Veteran has not even alleged 
such fact.  

The Board has thoroughly reviewed the record between 1973 
(beyond the one-year period following discharge from service) 
and February 6, 2001, and there is no document that would 
constitute a formal claim, an informal claim, or a written 
intent to file a claim for service connection for a right 
ankle disability.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Submissions from the Veteran during this time frame make no 
mention of an ankle disability, much less relate a right 
ankle disability to service or a service-connected 
disability.  For example, records reflect that he filed an 
application for non-service-connected pension in October 
1991.  While, under 38 C.F.R. § 3.151(a), a claim for pension 
may be considered a claim for service connection, the 
Veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, made no reference to any right ankle 
disability.  Rather, it only addressed conditions of the neck 
and hands.  Thus, this document can not be construed as an 
earlier claim.  

Similarly, while VA treatment record were of record prior to 
the initiation of the claim in February 2001, they do not 
show treatment for the right ankle disability and thus could 
not be inferred as constituting an  informal claim for 
service connection for a right ankle disability.  But see 
LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  

For the reasons described above, the Board finds that the 
legal criteria for an effective date earlier than February 6, 
2001for the award of service connection for a right ankle 
disability cannot be granted, and the claim must be denied.  
An earlier effective date is not possible because the 
controlling statute and regulation provide that the effective 
date will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2) ("date of receipt of claim or date entitlement 
arose, whichever is later").




ORDER

An effective date earlier than February 6, 2001, for the 
grant of service connection for degenerative joint disease of 
the right ankle is denied.  


REMAND

Turning to the other issues on appeal, during the hearing 
before the undersigned, the Veteran alleged recent treatment 
for the service-connected right and left ankle disabilities 
that could likely impact the rating assigned at the 
Louisville VA Medical Center (VAMC) and the Fort Knox 
Community Based Outpatient Clinic (CBOC).   Given the 
foregoing, the Board finds that these recent treatment 
records should be obtained.  

Similarly, during the hearing, the Veteran alleged that his 
VA physician had recently provided an opinion to him 
indicating that any current right or left hip disability was 
related to his service-connected ankle disabilities.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of the VA, an attempt 
to obtain those reports must be made.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.   

In addition to the foregoing, the Veteran has alleged a 
general worsening of his right and left ankle conditions 
since his prior examination.  Accordingly, a new examination 
is required to ascertain the current severity of these 
conditions.  

Furthermore, while he was afforded a February 2008 
examination addressing his claims for service connection for 
right and left hip disabilities as secondary to his service-
connected ankle disabilities, the examination is inadequate 
for rating purposes.  Regarding the etiological relationship, 
the examiner stated, "it would require resort to mere 
speculation to opine if the [degenerative joint disease] of 
the ankle or ankles is the etiology of the hip problem."  
Where an examiner is unable to give an opinion without 
resorting to mere speculation, there is no opinion; the 
medical opinion is afforded no weight for or against a 
Veteran's claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008).

Nonetheless, VA has a responsibility to make reasonable 
efforts to assist in obtaining evidence necessary to 
substantiate a claim, including providing an examination 
adequate for the purposes of the claim.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board 
finds that the February 2008 examination is inadequate to 
decide the Veteran's claim.  VA regulations require VA to 
obtain a medical opinion based on the evidence of record if 
VA determines such evidence necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v Nicholson, 20 Vet. App. 79, 
81(2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's hip 
disabilities.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that the Veteran's 
right and hip disabilities are attributable to his service 
connected right and left hip disabilities.   (The Board 
recognizes that a certain amount of conjecture or speculation 
is required to formulate any forensic opinion.  The examiner 
should be asked to use his/her judgment to state the medical 
probabilities based on the facts, even if some conjecture is 
required.)

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO/AMC should contact the 
Louisville VAMC and the Fort Knox 
(Community Based Outpatient Clinic) CBOC 
and request copies of all of the Veteran's 
treatment records from November 2008 
through the present.  If any of the 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran notified in writing.

2.  Thereafter, arrange for the Veteran to 
be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any current right or left hip 
disorder, and the nature and extent of his 
service-connected right and left ankle 
disabilities.  The claims folder must be 
made available to the examiner for review 
and the examination report must indicate 
whether such review was accomplished, to 
include any records from the Louisville 
VAMC.  After examination and review of the 
claims folder, the examiner should address 
the following:

a)	As to any diagnosed right or left 
hip disorder, indicate whether it is at 
least as likely as not are due to or 
aggravated by his service-connected 
ankle disabilities, or whether either 
is otherwise etiologically related to 
the Veteran's period of active service.

b)	As to the right and left service-
connected ankle disabilities, undertake 
an orthopedic examination for the 
purposes of ascertaining the current 
severity and manifestations of his 
service-connected residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed. A rationale 
for any opinion expressed should be 
provided.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


